Chancellor Hesaussttre.
In this case the only question for the judgment of the. court is, whether the defendant is entitled to commissions under the following circumstances. At the sale of the estate of John Hammond, the testator of the defendants,. Isaac Teasdale, who was a large creditor of the estate, purchased property to the amount of $13,376 4|- No cash was paid, but the business ivas settled by mutual debts and ■credits to that amount. In the settlement of the executor’s transactions, no commissions were allowed on the above suins, though allowed cm other parts qf the account ef the executors *224of John Hammond. Whether the omission was by design 6t accident is not now known. The report was opened by j.udge Gaillard, in order to let in the consideration of the question whether Charles Hammond was entitled to commissions on the transaction. The commissioner has reported that he is entitled to commissions, and I am of the same opinion; for I do not perceive any substantial difference between an executor obliging a creditor who has purchased property of the estate actually to pay the money,' and then to repay him the amount as a creditor, and passing receipts with him. It is therefore ordered that the report be confirmed and the commissions allowed.
JButler and Thompson, for appellants»
Simians and Bauslcett, contra.
On appeal, decree affirmed.
Chancellors ~-*J)esaussure, Gaillard and Waties concurring.